NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0147-21

DENISE MORIN, n/k/a
DENISE LAMBRECHT,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

MICHAEL MORIN,

     Defendant-Respondent/
     Cross-Appellant.
_________________________

                   Argued August 2, 2022 – Decided August 15, 2022

                   Before Judges Geiger and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Gloucester County,
                   Docket No. FM-08-0701-11.

                   Kathleen Pasquarello Stockton argued the cause for
                   appellant (Stockton Family Law, LLC, attorneys;
                   Kathleen Pasquarello Stockton and Jessica A.
                   Beardsley, on the briefs).
            Howard S. Mendelson argued the cause for respondent
            (Davis & Mendelson, LLC, attorneys; Howard S.
            Mendelson and Andrew T. Parsinitz, on the briefs).

PER CURIAM

      In this post-judgment dissolution matter, plaintiff Denise Morin, now

known as Denise Lambrecht, appeals from an August 13, 2021 Family Part order

that denied her application for child support for the parties' then fifteen-year-old

daughter. Defendant Michael Morin cross-appeals two aspects of the same order

that denied his requests for a plenary hearing to address the child's best interests

and for an award of counsel fees relating to his successful opposition of

plaintiff's application for child support. We affirm in part, reverse in part, and

remand.

      We take the following facts from the record. The parties were married in

September 1996. Three children were born of the marriage. The children were

born in February 1998, January 2000, and April 2006, respectively. The two

older children were declared emancipated effective May 31, 2019. The child

support order in dispute relates to the youngest child, M.M., who is now sixteen.

      In January 2012, the parties entered into a property settlement agreement

(PSA), that resolved the issues of spousal support, custody and parenting time,

child support, equitable distribution, counsel fees, and related issues.        The


                                                                              A-0147-21
                                         2
parties were divorced on February 7, 2012. The final judgment of divorce

incorporated the terms of the PSA by reference.

      The PSA provided for joint legal custody of the children, with co-equal

parenting time in a true shared parenting arrangement. Consequently, neither

party was designated as parent of primary residence (PPR) or parent of

alternative residence (PAR). The parties enjoyed parenting time on alternate

weekends and a split weekday schedule. Holidays were shared in accordance

with the Gloucester County Holiday Schedule. Each party also enjoyed two

non-consecutive weeks of vacation parenting time each year. A licensed social

worker was utilized as the parenting coordinator, with the cost equally shared.

      As to child support, Article 3.1 of the PSA provides:

                  The parties acknowledge that they shall be
            exercising a co-equal parenting time plan, and that each
            party shall be servicing and providing for the children's
            controlled expenses within each of their households.
            Under a current child support guideline calculation, and
            offsets for controlled expenses pursuant to Wunsch-
            Deffler v. Deffler, 406 N.J. Super. 505 (Ch. Div. 2009),
            the parties acknowledge that a nominal or otherwise
            negative figure would be due to one or the other party
            if he or she was named "PPR" for child support
            purposes. Accordingly, given the co-equal parenting
            time arrangement, and each party's respective earnings
            and earning potential, neither party shall be obligated
            to pay child support to the other at this time.



                                                                          A-0147-21
                                       3
                  The parties shall equally share the responsibility
            for purchasing controlled expenses, such as clothing,
            shoes, coats, school supplies, and the like, on an
            informal and unstructured basis.

      Article 3.2 of the PSA provides that the parties shall share specified

extraordinary expenses incurred on behalf of the children, including work-

related day care, uncovered medical expenses, and extracurricular activities.

The PSA further provides that plaintiff maintained the medical, dental, vision,

and prescription insurance coverage for the children, with the parties to equally

share the cost of that coverage. The PSA also contains sections governing

college expenses and life insurance. Article VI provides that "[t]he parties shall

each be responsible for his or her own counsel fees incurred in connection with

the negotiation and entry of [the PSA]."

      The parties have engaged in motion practice since the divorce was

granted. An April 22, 2020 consent order suspended plaintiff's child support

obligation to defendant effective July 11, 2019. It further provided that "neither

party will be obligated to pay child support to the other for the unemancipated

child, [M.M.] consistent with the attached N.J. Child Support Guidelines Shared

Parenting Worksheet (Exhibit "A")." Nevertheless, "either party may make a

subsequent application for child support upon a change in circumstances."

Finally, the order recited that there was "an issue in dispute between the parties

                                                                            A-0147-21
                                        4
relating to custody and parenting time" with M.M. and "that either party may

seek to modify the prior Agreement and [o]rder as it relates to custody and

parenting time" by application to the court.

      Defendant subsequently moved to enforce litigant's rights, specifically the

terms of the PSA regarding co-equal, true, shared parenting time with M.M. He

claimed plaintiff had not required M.M. to attend parenting time with him since

April 8, 2020. Defendant further claimed plaintiff alienated M.M.'s affections

for him. Defendant also sought sanctions, an award of counsel fees relating to

the motion, and an award of compensatory parenting time for the parenting time

lost since April 8, 2020. Defendant requested the appointment of a licensed

professional counselor to address the reparation of the relationship between

M.M. and defendant and that M.M. continue her personal therapy sessions with

Nina Kardos, LCSW.

      Plaintiff cross-moved for a modification of the custody and parenting time

arrangement, and requested a plenary hearing to determine the best custody and

parenting time arrangement for M.M. She also requested appointment of a

neutral reunification/family therapist and guardian ad litem for M.M., with costs

to be shared equally by the parties. Finally, plaintiff sought an award of counsel

fees and costs related to the motion. Plaintiff argued that it was M.M.'s decision


                                                                            A-0147-21
                                        5
not to spend parenting time with defendant. Plaintiff noted defendant's anger

issues and alleged that during defendant's parenting time on April 8, 2020, things

were so out-of-hand, she was forced to call the police to do a wellness check to

ensure M.M. was safe. Plaintiff contended that upon her return home, M.M.

expressed her desire to not spend time with defendant.

      Following oral argument, the court issued a twenty-page June 12, 2020

order with an embedded statement of reasons. The court noted that the parties

"are unable to determine the best interests of the child." The court recognized

that M.M., who was then fourteen years old, was "old enough to have a voice

regarding parenting time, or at least to have her opinion be given weight in

custodial determinations." The court stated that defendant's text messages

            seem to confirm that he has an emotionally unhealthy
            relationship with the child in the sense that the text
            messages reflect him resorting to name-calling and
            guilting the child into attending parenting time on
            several occasions. However, this alone is not enough
            for this court to determine M.M. may cease visitation
            with her father.

      The court agreed to appoint a parenting time/best interest evaluator "to

assess the suitability of the parties for parenting M.M. and propose a parenting

time schedule which is in the best interests of the child." A plenary hearing

would follow the submission of the evaluator's report.


                                                                            A-0147-21
                                        6
      The court ordered that M.M. continue to receive personal therapy services

from Ms. Kardos, but declined to appoint a guardian ad litem or other expert. It

"encouraged" defendant "to work with Ms. Kardos in building or mending some

bridges with M.M. so that some minimum parenting time could take place" in

the interim.

      The court ordered that defendant have five hours of parenting time on

Father's Day with a third-party present. It declined to compel plaintiff to require

M.M. to attend parenting time with defendant and deferred that issue to the

plenary hearing. The court also deferred defendant's requests for compensatory

parenting time and to hold plaintiff in violation of litigant's rights sanctions,

pending the outcome of the plenary hearing. Defendant's request to impose

sanctions was denied without prejudice.

      As to the cross-applications for an award of counsel fees and costs, the

court noted that defendant sought fees in the amount of $4,174 and costs of $376.

The court declined to award counsel fees to either party, without prejudice to

the results of the plenary hearing.

      The court subsequently entered a March 4, 2021 order with embedded

statement of reasons.     The court noted that Gregory W. Joseph, Psy.D.

performed a best interests evaluation and issued his report on December 16,


                                                                             A-0147-21
                                        7
2020. During the hearing on January 12, 2021, the parties agreed to follow the

recommendations of Dr. Joseph without exception. However, the parties could

not agree on the language of the order. The court presented two options to the

parties, either: (1) consent to the court preparing an order requiring them to

follow the letter and spirit of Dr. Joseph's recommendations; or (2) proceed to a

plenary hearing. The parties agreed to the entry of on an order prepared by the

court reflecting Dr. Joseph's recommendations. The operative paragraphs of the

March 4, 2021 order stated:

            1. Shared legal custody.

            2. The parenting time arrangement should remain
            unchanged with the understanding that [defendant's]
            parenting time will gradually be restored under the
            direction of a reunification therapist as described in #3
            below. Additionally, outside of the reunification work
            and in light of M.M.'s age and maturity, ample
            flexibility in adhering to the schedule should be
            afforded to reasonably accommodate M.M.'s
            preferences in accord with the consent of both parties.

            3. Parenting time for Mr. Morin with M.M. should be
            gradually restored under the guidance of an
            experienced family reunification therapist with the
            active participation of M.M.[,] both parents, and
            stepparents as directed by the therapist. Participation
            in therapy is [to] be required with the express goal that
            M.M. and her father will work on restoring their
            relationship and resuming [defendant's] parenting time
            in a timely manner.


                                                                           A-0147-21
                                       8
       Treatment should include parenting training for
both parents with an emphasis on greater emotional
awareness and tolerance by [defendant] and more
consistent limits and expectations by [plaintiff]. Also,
[defendant] should work with the family therapist on
better modulation of his anger, improved patience, and
more empathetic yet firm parenting responses.

      The parents should work with the family therapist
in addressing co-parenting issues with the goal of
establishing consistent, shared rules and expectations
between the two households with mutual
reinforcement, replacing the currently contentious,
fractured systems.

      Restoring contact between M.M. and her father
should receive top priority and proceed as swiftly as
possible under the guidance and recommendation of the
family therapist, with incremental increases in
communication (by text, email, etc.) and parenting time
as deemed appropriate by the therapist.

4. It is recommended that M.M. continue regularly
scheduled individual therapy with Ms. Kardos in
tandem with the family reunification therapy. Both
parents should have regular contact with Ms. Kardos
regarding M.M. progress and treatment goals. Bilateral
communication should be restored between M.M.'s
individual therapist and the family therapist.

5. Individual therapy is recommended for [defendant]
to work on gaining greater insight, self-awareness, and
emotional sensitivity as well as learning more effective
means of modulating and expressing his anger.
Bilateral communication should be established between
[defendant's] individual therapist and the family
therapist.


                                                           A-0147-21
                           9
            6. The parties must adhere to New Jersey Children's
            Bill of Rights. This means they shall refrain from
            disparaging one another in M.M.'s presence. This also
            means both parents must severely restrict and closely
            monitor their discussions about the other parent when
            M.M. is nearby. Neither may coach or coerce M.M.
            with regard to custody and parenting time
            arrangements. The parties should caution family
            members, friends, professionals, and others from
            making disparaging comments or undermining the
            other parent’s role.

            7. The parties are advised to complete online courses
            (ideally the same one(s)), in co-parenting to guide them
            in improving their interactions.

                   ....

            The parents are advised to work with a co-parenting
            coach or counselor in addition to, or in conjunction
            with, the courses recommended above.

      Reunification therapy took place from February to July 2021, and was to

resume six months later as recommended by the reunification therapist.

Defendant's co-equal parenting time did not recommence during that period,

leading to further motion practice.

      On May 4, 2021, plaintiff filed a motion to: (1) impose child support; (2)

require defendant to file a case information statement (CIS); (3) appoint an

attorney to represent M.M. pursuant to Rule 5:8A; (4) to schedule a hearing on

the best interests of the child; and (5) award plaintiff counsel fees and costs.


                                                                             A-0147-21
                                       10
      In turn, defendant filed a cross-motion to: (1) enforce litigant's rights by

compelling plaintiff to follow the recommendations set forth in Dr. Joseph's

December 16, 2020 report; (2) enforce the PSA by designating the parties as co-

PPRs who shall enjoy true, co-equal, true, shared parenting; (3) schedule a best

interests of the child hearing; (4) sanction plaintiff for violating the March 2021

order and the PSA; and (5) award defendant counsel fees and costs.

      By the time the motion was heard on August 13, 2021, M.M. was fifteen

years old and had not spent any overnights or other parenting time with

defendant in approximately seventeen months, except for two brief visits.

      Following oral argument, the court issued an August 13, 2021 order with

an embedded statement of reasons.        The court discussed the prior motion

practice and resulting orders. It noted that its custody and co-equal parenting

time rulings had been consistent in 2014 and 2016. The court recounted the

March 4, 2021 order that incorporated Dr. Joseph's recommendations. Shortly

thereafter, the parties filed the cross motions involved in this appeal.

      The court recognized that despite the prior orders, defendant had still

exercised "virtually no parenting time with [M.M]" and reunification therapy

had "stalled." The court noted the parties continued to attack each other based

on "the same prior events that had little to do with their present parenting


                                                                             A-0147-21
                                       11
abilities." They once again asked for a best interests plenary hearing. Exhibiting

some frustration, the court stated:

                    But the court already knows what is in [M.M.'s]
             best interest: "Gradual restora[tion]" of [d]efendant's
             parenting time "under the direction of a reunification
             therapist." Gradual. Not instant. Five or so therapy
             sessions in as many months is insufficient to restore a
             parent-child relationship that has been strained for over
             a year. The goal was "co-equal parenting time" last
             time the parties appeared, and it remains so today.
             Thus, in this event, the court reaffirms its prior order(s),
             rejects the parties' request for a plenary hearing, and
             denies their additional prayers for relief.

      The court then described the reunification therapist's findings. Noting that

M.M. had "no desire to work on the relationship" with her father "due to her

'previous experiences' and 'lack of trust[,]'" the reunification therapist concluded

that forcing M.M. to attend reunification therapy with defendant "risks

damaging rather than healing their relationship permanently."               The court

concluded:

             [M.M.] needs to address these emotional/psychological
             issues – either through individual therapy or
             reunification therapy. But the longer this goes on, the
             deeper the divide will become and the harder it will be
             to bridge that divide. This is why the consistent order
             of this court has been for the parties and the child to
             work on these issues in a therapeutic environment, all
             while keeping some form of healthy connection
             between [M.M.] and her father so the bond does not
             become irretrievably severed.

                                                                                A-0147-21
                                        12
      The court denied plaintiff's application for child support because the

language of the PSA provided for co-equal parenting time and mutually waived

child support. Although it recognized that that the parties had "strayed from

their co-equal plan over the past year or so[,]" "the court [had] not formally

modified it." Moreover, "the parties are in the process of 'restoring' it through

'therapy.'" The court deemed the parenting arrangements then in place to be

"temporary . . . [a]nd temporary changes in circumstances, no matter their

significance, do not warrant judicial review of child support agreements."

Accordingly, the court declined to order defendant to submit a CIS.

      The court also denied the mutual request for a best interests plenary

hearing.   Characterizing plaintiff's demand as "oddly vague," the court

determined that a plenary hearing was not necessary given the conclusions of

the first and second custody evaluators and the concurrence of the reunification

therapist that the co-equal parenting plan remain unchanged. The court stated it

was "hardly prepared to subvert the views of professionals for the intuition of a

fifteen-year-old child." The court emphasized that "[t]he parties must continue

'reunification therapy' to 'restore' [d]efendant's 'co-equal parenting time.'" The

court denied plaintiff's application to appoint counsel to represent M.M. because

a plenary hearing would not be conducted.

                                                                            A-0147-21
                                       13
      The court denied the parties' cross-applications for an award of counsel

fees and costs. The court noted plaintiff's applications for child support and a

plenary hearing were unsuccessful. The court found no evidence that defendant

had acted in bad faith. As to defendant's request for an award of counsel fees,

the count found defendant's application did not comply with Rule 4:42-9(b)

because it did not address the factors enumerated in RPC 1.5(a) or include an

itemized statement of services rendered.

      The court reaffirmed its prior parenting time ruling with the understanding

that defendant's parenting time would be gradually restored. It ordered the

parties to enroll with a new reunification therapist by September 15, 2021, if the

prior reunification therapist declined to be involved. Lastly, the court found

defendant had not demonstrated that plaintiff violated Dr. Joseph's

recommendations, and declined to sanction plaintiff.

      This appeal followed. On appeal, plaintiff argues:

            THE COURT ERRED IN FINDING THAT THE
            DEFENDANT IS NOT REQUIRED TO PAY CHILD
            SUPPORT TO THE PLAINTIFF FOR THE BENEFIT
            OF THEIR MINOR CHILD.

                  a. The Minor Child Has a Right to Receive
                  Support from Both of Her Parents.

                  b. There Was a Change of Circumstances
                  Warranting a Recalculation of Child Support at

                                                                            A-0147-21
                                       14
                  the Time of the Motion Hearing Because the
                  Child Had No Significant Parenting Time with
                  the Defendant for Over a Year.

                  c. The Change in Parenting Time is no Longer a
                  Temporary Change and therefore Child Support
                  is Warranted.

      In his cross-appeal, defendant argues:

            POINT II

            THE MOTION JUDGE ERRED BY NOT
            SCHEDULING A PLENARY HEARING TO
            ADDRESS AND EFFECTUATE M.M.'S BEST
            INTEREST   AND/OR  BY  FAILING  TO
            IMMEDIATELY RESTORE PARENTING TIME
            WITH DEFENDANT.

            POINT III

            THE MOTION JUDGE ERRED BY DENYING
            DEFENDANT'S REQUEST FOR COUNSEL FEES
            AND BY FAILING TO ADDRESS THE FACTORS
            SET FORTH IN [RULE] 5:3-5(c) REGARDING AN
            AWARD OF COUNSEL FEES.

                                        I.

      Our review of Family Part orders is limited. Cesare v. Cesare, 154 N.J.

394, 411 (1998). Appellate courts "review the Family Part judge's findings in

accordance with a deferential standard of review, recognizing the court's 'special

jurisdiction and expertise in family matters.'" Thieme v. Aucoin-Thieme, 227

N.J. 269, 282-83 (2016) (quoting Cesare, 154 N.J. at 413). Thus, "findings by

                                                                            A-0147-21
                                       15
the trial court are binding on appeal when supported by adequate, substantial,

credible evidence." Cesare, 154 N.J. at 412-13 (quoting Rova Farms Resort,

Inc. v. Invs. Ins. Co. of Am., 65 N.J. 474, 484 (1974)). We will not "disturb the

'factual findings and legal conclusions of the trial judge unless [we are]

convinced that they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice.'" Cesare, 154 N.J. at 413 (quoting Rova Farms, 65 N.J. at 484).

      "We invest the family court with broad discretion because of its

specialized knowledge and experience in matters involving parental

relationships and the best interests of children." N.J. Div. of Youth & Fam.

Servs. v. F.M., 211 N.J. 420, 427 (2012). However, we review de novo "the

trial judge's legal conclusions, and the application of those conclusions to the

facts[.]" Elrom v. Elrom, 439 N.J. Super. 424, 433 (App. Div. 2015) (quoting

Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013)).

                                       II.

      The Family Part has the statutory authority to modify child-support "from

time to time as circumstances may require." Spangenberg v. Kolakowski, 442

N.J. Super. 529, 535 (App. Div. 2015) (quoting N.J.S.A. 2A:34-23). "Our courts

have interpreted [N.J.S.A. 2A:34-23] to require a party who seeks modification


                                                                           A-0147-21
                                      16
to prove 'changed circumstances[.]'" Id. at 536 (alteration in original) (quoting

Lepis v. Lepis, 83 N.J. 139, 157 (1980)).            Consideration of "changed

circumstances" includes changes in the parties' financial circumstances, whether

the change is continuing, and whether the parties' agreement "made explicit

provision for the change." Ibid. (quoting Lepis, 83 N.J. at 152).

      Child support awards are governed by Rule 5:6A, and generally follow

the child support guidelines (guidelines), which "may be modified or

disregarded by the court only where good cause is shown." R. 5:6A.

      "When reviewing decisions granting or denying applications to modify

child support, we examine whether, given the facts, the trial judge abused his or

her discretion." J.B. v. W.B., 215 N.J. 305, 325-26 (2013) (quoting Jacoby v.

Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012)). "The trial court's 'award

will not be disturbed unless it is manifestly unreasonable, arbitrary, or clearly

contrary to reason or to other evidence, or the result of whim or caprice.'" Id. at

326 (quoting Jacoby, 427 N.J. Super. at 116). We are not bound, however, by

the trial judge's "'interpretation of the law' and do not defer to legal

consequences drawn from established facts." Jacoby, 427 N.J. Super. at 117

(quoting Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995)).


                                                                             A-0147-21
                                       17
      The annual number of overnight parenting times is a factor under the child

support guidelines shared parenting schedules. See Child Support Guidelines,

Pressler & Verniero, Current N.J. Court Rules, Appendices IX-A(14)(c)(2) and

IX-D to R. 5:6A, www.gannlaw.com (2022). The shared parenting schedules

apply when the children spend at least twenty-eight percent of the overnights

with the PAR. Appendix IX-A(14)(c)(2) to Rule 5:6A. Here, during the thirteen

months leading up to the filing of plaintiff's motion, M.M. had been spending

every overnight with plaintiff. Therefore, the shared parenting schedule did not

apply. Appendix IX-A(14)(c)(2) to Rule 5:6A.

      The shared parenting schedules recognize that increasing the number of

overnights that the children spend with the PAR increases the PAR's "variable

costs (e.g., food, transportation, and some entertainment)" incurred by the PAR.

Appendix IX-A(13)(a)(2) to Rule 5:6A. In turn, it decreases the variable costs

incurred by the PPR. The converse also applies. Reducing the number of

overnights that the children spend with the PAR reduces the PAR's variable costs

and increases the PPR's variable costs.

      The guidelines assume that thirty-eight percent of the spending on

children is for fixed expenses, thirty-seven percent is for variable costs, and

twenty-five percent is for controlled expenses. Appendix IX-A(14)(g)(1) to


                                                                          A-0147-21
                                      18
Rule 5:6A; accord Jacoby, 427 N.J. Super. at 119.             Variable costs "are

apportioned based on each parent's percentage of overnights with child."

Appendix IX-A(14)(g)(3) to Rule 5:6A. Because M.M. was spending every

night with plaintiff and had almost no other parenting time with defendant,

defendant was not incurring any variable costs.

      Our case law is clear. "Each parent has a responsibility to share the costs

of providing for the child while she remains unemancipated." Martinetti v.

Hickman, 261 N.J. Super. 508, 512 (App. Div. 1993). Defendant's obligation to

"proper[ly] support" his unemancipated daughter "to the extent he is financially

able" continues, "even though [if there is currently] no relationship between

them." J.R. v. L.R., 386 N.J. Super. 475, 484 (App. Div. 2006); see also

Gormley v. Gormley, 462 N.J. Super. 433, 451 (App. Div. 2019) (stating that

"any injustice caused by the failure of a party's relationship with his or her child

is not remedied by a reduction in child support"); L.V. v. R.S., 347 N.J. Super.

33, 43 (App. Div. 2002) ("an ungrateful child does not relieve a parent of the

duty of support"). To that end, defendant's "continuing obligation to support the

child must be based upon an evaluation of the child's needs and interests and not

upon the conduct of the plaintiff." Martinetti, 261 N.J. Super. at 512. In any

event, the trial court did not find that plaintiff was alienating M.M.'s affections


                                                                              A-0147-21
                                        19
towards defendant or otherwise intentionally interfering with defendant's

parenting time.

      "[E]nforcing the parental duty to support children is 'an inherent part of

the "best interests of the child" rubric which underlies our family courts.'" Colca

v. Anson, 413 N.J. Super. 405, 414 (App. Div. 2010) (quoting Monmouth Cnty.

Div. of Soc. Servs. v. G.D.M., 308 N.J. Super. 83, 88 (Ch. Div. 1997)).

Consequently, "a parent is obliged to contribute to the basic needs of an

unemancipated child to the extent of the parent's financial ability[.]"       Ibid.

(alteration in original) (quoting Martinetti, 261 N.J. Super. at 513). Thus,

"children are entitled to be supported at least according to the standard of living

to which they had grown accustomed prior to the separation of their parents[.]"

Ibid. (quoting Guglielmo v. Guglielmo, 253 N.J. Super. 531, 546 (App. Div.

1992)). Without child support from defendant, attaining those laudable goals is

clearly thwarted.

      We recognize that parents may, as part of a PSA, agree to allocate the

financial obligation for child support, and deviate from the child support

guidelines, provided the terms of the agreement are fair and equitable, O.P. v.

L.G.-P., 440 N.J. Super. 146, 155-56 (App. Div. 2015), and the interests of the

child will not be prejudiced, Ordukaya v. Brown, 357 N.J. Super. 231, 239-41


                                                                             A-0147-21
                                       20
(App. Div. 2003). Stated another way, parents may agree to apportion the

responsibility to support their child but may not bargain away the child's right

to support. Blum v. Adler, 279 N.J. Super. 1, 4 (App. Div. 1994).

      Like all child support orders, an agreement allocating the financial

responsibility to support the parties' child, which is incorporated into a divorce

judgment, is not immutable; it may be modified upon a showing of substantially

changed circumstances and related showing of need. Lepis, 83 N.J. at 146, 157;

Jacoby, 427 N.J. Super. at 116. A significant change in custody or parenting

time constitutes a change in circumstances warranting a modification in child

support, Winterberg v. Lupo, 300 N.J. Super. 125, 133 (App. Div. 1997);

Ohlhoff v. Ohlhoff, 246 N.J. Super. 1, 6 (App. Div. 1991) (superseded by statute

on other grounds), provided the change is not temporary and "some time" has

elapsed before the application to modify the responsibility to support is filed,

Koelble v. Koelble, 261 N.J. Super. 190, 196 (App. Div. 1991) (quoting Ohlhoff,

246 N.J. Super. at 7).

      Applying these principles to the facts in this case, we find that an ongoing

substantial change in circumstances warranting a recalculation of child support

under the guidelines had occurred. Instead of the true, co-equal overnight

parenting time contemplated by the PSA, M.M. was no longer spending


                                                                            A-0147-21
                                       21
overnights at defendant's residence. Plaintiff did not move for child support at

the inception of the change. Instead, she waited thirteen months after overnight

parenting time ended before filing her motion. We do not view this change to

be temporary. No overnight parenting time had occurred for over a year, which

we find was a "reasonable period" under the circumstances. See Appendix IX-

A(13)(d) to Rule 5:6A (explaining that non-compliance with a parenting plan

"over a reasonable period" is a basis for adjusting child support to reflect the

level of parenting time "that is being exercised").

      In the seventeen months preceding the entry of the August 13, 2021 order,

M.M. had not spent any overnights or other parenting time with defendant,

except for two brief visits. The trial court recognized that "the longer this goes

on, the deeper the divide will become and the harder it will be to bridge that

divide."   Indeed, the bond between defendant and M.M. could "become

irretrievably severed." The goal of returning to overnight parenting time, much

less co-equal parenting time, remained uncertain and without any discernable

timetable. At oral argument before this court, the parties confirmed that the

absence of overnight parenting time continues. Thus, defendant has not had any

overnight parenting time with M.M. for approximately twenty-nine months.




                                                                            A-0147-21
                                       22
      This ongoing, fundamental change in parenting time, with no realistic

expectation of reverting to co-equal parenting time in sight, constituted a

substantial change in circumstances warranting the imposition of a child support

order under the guidelines.      We reach this conclusion because the shared

parenting schedule no longer applied, the respective child support obligations of

the parties were no longer equal, and the sole parenting schedules now applied.

We reverse the denial of plaintiff's motion to impose a child support obligation

on defendant and remand for the trial court to calculate the amount of the award

under the sole parenting schedules based on the information disclosed in current

CISs and exhibits, including their most recent tax returns, in the form set forth

in Appendix V of the rules.       R. 5:5-4(a)(4).    Any resulting child support

obligation shall be retroactive to May 4, 2021, the date plaintiff filed her motion.

Absent such relief, defendant, who incurs no variable costs, receives an unjust

windfall at the expense of plaintiff, who shouldered all the variable costs.

      By so ruling, defendant is not unfairly prejudiced. Child support remains

modifiable based upon a showing of substantially changed circumstances.

Lepis, 83 N.J. at 157. In the event reunification therapy is successful in the

future and defendant regains overnight parenting time on at least twenty-eight




                                                                               A-0147-21
                                        23
percent of the overnights, he may seek a modification of child support under the

guideline's shared parenting schedules.

                                       III.

      In his cross-appeal, defendant argues the trial court erred by not

conducting a best interest plenary hearing. Given the court's familiarity with the

prior motion practice, the evaluations performed, and the recommendations of

the evaluators, the court did not misapply its discretion in declining to conduct

a plenary hearing. While the parties advised this court during oral argument that

a different judge recently awarded defendant non-overnight parenting time and

scheduled a plenary hearing, the facts before the motion judge did not warrant

compelling M.M. to participate in overnight parenting time, much less true, co-

equal parenting time.

      We nevertheless recognize that substantial time has elapsed while this

appeal was pending. By the time the plenary hearing takes place, defendant will

presumably have exercised the recently ordered parenting time with M.M. The

facts developed during the plenary hearing will govern defendant's future

parenting time. If overnight parenting time is awarded to defendant, the trial

court shall consider the number of overnights defendant receives when

calculating child support.


                                                                            A-0147-21
                                       24
                                      IV.

      Defendant contends the court erred by denying his counsel fee application

and by failing to address the factors set forth in Rule 5:3-5(c). We disagree.

      Notably, the PSA and prior orders provided that each party was

responsible for their own counsel fees. Defendant was only partially successful

on his cross-motion. Moreover, did not find that plaintiff violated Dr. Joseph's

recommendations. The court likewise declined to sanction plaintiff. While the

court granted defendant's request to enforce the co-equal parenting time

arrangement contemplated by the PSA and March 4, 2021 order, restoring that

arrangement would be gradual and under the direction of the reunification

therapist.

      More fundamentally, as noted by the trial court, defendant's counsel fee

application was fatally deficient. Contrary to the mandatory requirements of

Rule 4:42-9(b), defendant's fee application was not "supported by an affidavit,

or certification [] of services" addressing "the factors enumerated [in] RPC

1.5(a)." The filing of an affidavit meeting the requirements of Rule 4:42-9 "is

ordinarily a prerequisite to an allowance under the rule." Pressler & Verniero,

cmt. 3.1 on R. 4:42-9(b). Nor had defendant submitted a current CIS. Without

this information, the trial court was unable to address the factors enumerated in


                                                                           A-0147-21
                                      25
Rule 5:3-5(c). Under these circumstances, defendant can hardly complain the

court failed to address those factors when his own conduct precluded such

consideration. We discern no abuse of discretion or error.

      Affirmed in part, reversed in part, and remanded. We do not retain

jurisdiction.




                                                                     A-0147-21
                                     26